Thompson, Farmer and Duncan, JJ., specially concurring : We concur in the decision of the court that the rule against respondent be discharged but we do not concur in all that is said in the opinion. Rule 40 provides that “in case an application shall be made to strike the name of an attorney from the roll, there shall be filed an information, * * * signed by the Attorney General, a State’s attorney, the president and secretary of a regularly organized bar association, * * * or any person aggrieved by the misconduct of the attorney charged. Where the information is signed by such aggrieved person he shall verify it by an affidavit, upon which perjury can be assigned.” The original information contained no count charging misconduct of respondent in any matter in which relator was concerned, and the State Bar Association, upon investigation, found that the proof did not sustain the charges contained in the information and recommended that the information be dismissed. The third original count of the information having been filed in, violation of the rules of this court should not have been considered by the court, but should have been dismissed when an examination of the record showed that relator, a private individual, was not aggrieved by the alleged misconduct of respondent charged in that count. As to the second additional count of the information, we think respondent acted with moderation, that his conduct in the matter is commendable, and that he should in no way be criticised for presenting the evidence of perjury to the grand jury. . Fourteen separate counts were filed in the original information, to all of which relator attached his affidavit. The grievance committee of the State Bar Association, after investigation and the hearing of testimony, found that the proof did not sustain the charges contained in any of these counts. Respondent would have been remiss in his duty as a citizen if he had not made an effort to secure the indictment and conviction of a man who he believed had committed willful perjury. The record shows that respondent applied to the Attorney General to send an assistant to take charge of the grand jury investigation of this matter. Failing to secure relief from this source respondent requested the circuit judge to appoint as a special State’s attorney some reputable attorney, of the State, but the judge refused to appoint any nonresident attorney. Respondent then filed his petition for the appointment of a special State’s attorney, and, as stated in the opinion, a reputable member of the local bar was appointed. It is difficult. to conceive of more moderate conduct on the part of respondent under the circumstances. This record is pregnant with proof that relator’s prosecution of this information was to ruin the good reputation and high standing of respondent. If members of the bar cannot protect themselves from this sort of an attack without subjecting themselves to disbarment, proceedings then practicing law is indeed a hazardous business. The greatest asset of an attorney is his reputation for honesty and fair dealing, and in our opinion he ought to be encouraged to protect this asset vigorously and without fear.